Citation Nr: 1812804	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's sister


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1964 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In connection with this appeal, the Veteran and her sister testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1965 rating decision, the RO denied entitlement to service connection for a personality disorder.  

2. The evidence received since the April 1965 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a psychiatric disability.




CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1965 rating decision, the RO denied entitlement to service connection for a personality disorder.  The Veteran did not appeal that decision.  

The evidence that has been received since the April 1965 rating decision includes medical records showing that the Veteran has been diagnosed with a psychiatric disability other than a personality disorder, and the Veteran's report that she has experienced mental health symptoms since service.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.  Therefore, reopening of the claim is warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has asserted that she first experienced mental health symptoms while in active service and that those symptoms have persisted since that time.  Specifically, the Veteran has reported that she first started to experience mental health symptoms as a stress reaction to sexual harassment while she was in active service.    

The Veteran's January 1964 enlistment examination and report of medical history are silent for any symptoms related to, treatment for, or diagnosis of a mental disability.  Later, service treatment records documented that the Veteran had been nervous in February 1964 and had a psychophysiological reaction in March 1964.  In January 1965, staff psychiatrists diagnosed the Veteran with schizoid personality disorder, manifested by long-standing shyness and withdrawn behavior, that pre-existed service.  However, in a January 1965 Statement of Rebuttal, the Veteran rebutted that although she may be slightly reserved, she was not shy and withdrawn, and did not have social problems.  Additionally, in December 1964, the Veteran stated that she had no history of crying spells before entering service.  With respect to her emotional tension, the Veteran confided that she was unable to tolerate the romantic approaches of a male marine.  

After the Veteran was discharged in March 1965, the Veteran's clinical psychologist (Dr. N. H.) reported that the Veteran's historical symptoms were difficult to parse, but diagnosed the Veteran with major depression and avoidant personality disorder in December 2013.  

In March 2015, a VA examiner diagnosed the Veteran with unspecified depressive disorder and avoidant personality disorder.  Similarly, the VA examiner noted that it was difficult to parse the Veteran's mood complaints from her personality style.  The VA examiner opined that the Veteran's mental condition was less likely than not a progression of the personality disorder diagnosed during service and that it was a separate and distinct diagnosis.  The VA examiner noted that although the Veteran had symptoms of depression in 1965, the symptoms were judged by in-service treating providers not to be a separate mood disorder, but rather reflective of her personality disorder.  The VA examiner added that personality disorders were considered developmental and related to early development of character rather than to active service.  Further, the VA examiner noted that there was no clear nexus to active service and that she concurred with 1964-1965 documentation that the Veteran's emotional difficulties predated her active service.

The Veteran testified that the psychiatric narrative describing she was crying all the time, unresponsive, and not cooperative was actually due to problems with and discomfort from her periods.  She was also upset and complained about sexual harassment from a fellow Marine.  She reported that she had never dated before and the Marine's behavior made her uncomfortable.  She described a happy and decent childhood where she loved music, played in the high school band, and although considered by some as shy and quiet, she still socialized.  After she was discharged, she was unsettled by being fast tracked out of the USMC and she questioned what she did wrong.  

As a preliminary matter, because a psychiatric disability is not noted on the Veteran's January 1964 enlistment examination, the presumption of soundness applies.  Moreover, while in-service staff psychiatrists agreed that the Veteran suffered from a long-standing pre-existing schizoid personality disorder, the Veteran's January 1965 Statement of Rebuttal and January 2018 hearing testimony described a pre-service picture contrary to the in-service psychiatric findings.  As such, the Board finds the presumption of soundness is not clearly and unmistakably rebutted.  

In light of the above contentions, the Board finds the March 2015 VA opinion inadequate and, thus, remand is warranted for a new VA examination and opinion to determine the nature and etiology of any currently present psychiatric disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any identified psychiatric disability had its onset during active service, or is otherwise etiologically related to the Veteran's active service.  

In forming the opinion, the examiner must note that there is not sufficient evidence to find that the Veteran had a psychiatric disability that clearly and unmistakably existed prior to her active service and that such a finding is not requested of the examiner.

Additionally, the examiner should presume that the Veteran is a reliable historian with regard to the onset and continuity of her mental health symptoms.  

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


